DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9 and 10 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments contend that the applied references do not disclose the features of a memory that stores a guidance list which includes a plurality of combinations of abnormal states and authorities of users of the electronic device and a plurality of pieces of guidance which are associated with the plurality of guidance and specify the guidance from among the plurality of pieces of guidance included in the guidance list stored in the memory.  The combination of Young and Kawaguchi cures the deficiencies of the Aizono reference and an explanation of the new combination is disclosed below.   

Although the complete features mentioned above are not taught by Aizono, the Aizono reference performs some critical features that form the basis of the rejection.  The Aizono reference performs storing at least one iteration of sheet errors with an authorization level of a user that can remedy the error and a message that accompanies the permission level or error.  This is illustrated in figures 7A-7C, and through the 
	In the secondary reference of Young, a list of errors with the list of people that can remedy the type of error is listed in memory, which is seen in figure 7 and explained in ¶ [49].  If the table in Young is used to assign the operators, under the operator based errors designation, to a general user permission level, or the general user designation is added to the operator based column to denote the permission level of these users, this would perform the feature of having a list of errors with a list of users with a general authority to repair operator based errors.  If the expertise based column users were assigned a system admin level permission, or the expertise based column had the system admin level information added to denote these individuals having a system admin permission level, this would create another example of a different error associated with people of a different authorization than the general users.  This table would have a list of errors with different authorities of users of the MFP that can remedy the malfunctions.  Although the above combination teaches the guidance list of abnormalities with user authorities, the combination is deficient in having this list contain pieces of guidance that are associated with the plurality of combinations.  This is cured by the Kawaguchi reference.
	Regarding the Kawaguchi reference, this last reference discloses errors and remedy procedures used to correct the errors in the device, which is disclosed in ¶ [59]-[63] and figure 6.  If the remedy aspect of the table was used or added to the table 
	Therefore, based on the explanation above, the features of the claims are disclosed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizono (US Pub 2015/0181065) in view of Young (US Pub 2015/0249771) and Kawaguchi (US Pub 2017/0013142).


	a controller including: 	
an abnormal state detection unit that detects the abnormal state (e.g. the invention discloses a CPU of the MFP that determines the abnormal state or error the MFP experiences, which is disclosed in ¶ [71] and [72].); and 
[0071] Subsequently, in or after step S803, the CPU 107 obtains a status of the printer unit 105 from the device control unit 208, and determines whether a type of error that requires maintenance has occurred. 
[0072] In step S803, the CPU 107 determines whether an error of running out of sheets has occurred. In step S804, the CPU 107 determines whether an error of running out of toner has occurred. In step S805, the CPU 107 determines whether a jam error has occurred. When the CPU 107 determines that a type of error that requires maintenance has occurred (YES in any of steps S803 to S805), the CPU 107 proceeds to step S807. In step S807, the CPU 107 transmits a screen display notification to the UI control unit 202 to perform a display on the display unit 103. Details of step S807 will be described with reference to a flowchart illustrated in FIG. 9. 

a notification execution unit that executes a notification to a logged-in user of the electronic device (e.g. the logged in user is able to see a maintenance screen or notification via the display on the printer, which is disclosed in figure 9,  ¶ [74] and [79].),

[0074] FIG. 9 is a flowchart illustrating the details of the processing in step S807. In step S901, the UI control unit 202 obtains the authority of the current logged-in user from the user management control unit 204. In other words, the UI control unit 202 determines whether the user logging in to the image 

[0075] Next, in step S902, the UI control unit 202 obtains, from the storage device control unit 203, the maintenance display setting set on the screen illustrated in any of FIGS. 7A, 7B, and 7C. 

[0076] Subsequently, in step S903, the UI control unit 202 determines whether the authority (the system administrator, the general user, or the coin user) of the logged-in user is at the maintenance work level for handling the type of the error that has currently occurred, or higher. 

[0077] For example, if the currently logged-in user is the coin user, and the general user is set as the maintenance work level for handling the error that has currently occurred, the UI control unit 202 determines that the authority of the logged-in user is below the maintenance work level (NO in step S903). If the currently logged-in user is the general user, and the system administrator is set as the maintenance work level for handling the error that has currently occurred, the UI control unit 202 determines that the authority of the logged-in user is below the maintenance work level (NO in step S903). 

[0078] On the other hand, if the current logged-in user is the general user, and the general user is set as the maintenance work level for handling the error that has currently occurred, the UI control unit 202 determines that the authority of the logged-in user is at the maintenance work level or higher (YES in step S903). If the current logged-in user is the system administrator, the UI control unit 202 determines that the authority of the logged-in user is at the maintenance work level or higher (YES in step S903), regardless of the set maintenance work level. 

[0079] In this way, in step S903, the UI control unit 202 determines whether the logged-in user is at the maintenance work level, based on the authority of the logged-in user and the set maintenance work level. When the logged-in user is below the maintenance work level (NO in step S903), the current user cannot perform the maintenance and the UI control unit 202 proceeds to step S907. In step S907, the UI control unit 202 causes the display unit 103 to display a contact information 

a memory that stores a guidance (e.g. the invention discloses the storage device control unit (203) that is accessed for the maintenance display setting set on screens illustrated in figures 7A-7C, which is disclosed in ¶ [75] above and [35].),
[0034] The UI control unit 202 causes a screen to be displayed to the user via the display unit I/F 112. In addition, the UI control unit 202 receives input from the user via the operation unit I/F 113. The UI control unit 202 receives an ID and a password input by the user, and notifies the user management control unit 204 of a login request. The UI control unit 202 also receives various kinds of settings for the image forming apparatus 101, and notifies the storage device control unit 203 of set values. 
[0035] The storage device control unit 203 reads and writes image data and various kinds of set values from and to the HDD 
wherein the controller effects control to cause the notification execution unit to specify the guidance associated with a combination of the abnormal state detected by the abnormal state detection unit and the authority of the logged-in user of the electronic device and notify the specified guidance (e.g.  figures 7A-7C illustrate setting maintenance screens to be shown to a logged-in user based on the maintenance work level and the type of error associated with the maintenance work level, which is disclosed in ¶ [63]-[68].  With a certain setup, if a user sets a sheet supply error to be associated with a general user work level, a user is shown a maintenance screen to perform a maintenance action if a sheet supply error occurs and the user is a general or administer user.  If the user authority is at the work level of the error, the maintenance screen for the error is shown to the user based on both the error and the authority of the user.  If the user authority is not on the same work level, the user is shown a contact information message that is based on the error and the authority level.  Both scenarios of the type of messages shown are mentioned in ¶ [74]-[79] above.  In either case, a specific message is selected and displayed based on both the type of error and the user authority level associated with the particular error.).  

[0063] The work level 703 is provided to set which user is authorized to perform the maintenance work. When "coin user" is set as the work level 703, the work level 703 includes the general user and the system administrator. When "general user" is set as the work level 703, the work level 703 includes the system administrator. 
[0064] FIG. 7A illustrates which user is authorized to perform the maintenance work to handle running out of sheets. In this 
[0065] The contact information display 704 is provided to set a message to be displayed when the authority of a logged-in user is not included in the setting of the work level 703. The message may be any message input by the system administrator. For example, it is assumed that "general user" is set as the work level 703. Then, when an error of running out of sheets occurs during login of the coin user, a set message (e.g., "Please inform staff.") is displayed instead of displaying a maintenance screen for the sheet supply work. 
[0066] When the coin user is set as the work level 703, the authority of every user is included in the setting of the work level 703. However, a message about contact information may be displayed and therefore the contact information display 704 can be set (details will be described with reference to a flowchart of FIG. 9). 
[0067] FIG. 7B illustrates a case in which a user having the authority of the general user or higher can perform the jam handling. When a jam occurs during login of the coin user, a message appears saying "Please contact staff." 
[0068] FIG. 7C illustrates a case in which only a user having the authority of the system administrator can perform the toner replacement. When the toner runs out during login of the coin user or the general user, a message appears saying "Please call 0123-45-6789." 

	However, Aizono fails to specifically teach the feature of a memory that stores a guidance list which includes a plurality of combinations of abnormal states and authorities of users of the electronic device.


Young discloses a memory that stores a guidance list which includes a plurality of combinations of abnormal states and authorities of users of the electronic device (e.g. as seen in figure 7 and described in ¶ [49], a server contains a table with a list of errors that are associated with users that are associated with an operator or expertise level.  The operator level serves as an authorization level for the user in order to know who is authorized to remedy the error.  Adding to, or associating with, the column of the operator based level a general user designation of the primary reference in the table of Young would have a password corresponding to the user using the MFP that is able to remedy an operator based error.  Adding to, or associating with, the Expertise based column of users in the secondary reference a system admin level of the primary reference would create a table with users who can remedy a higher level problem associated with a different authorization level.  With the errors in figure 7 associated with different users that correspond to different types of errors and having users with different authorization levels based on the association with the primary reference, the server, either remote or hosted (i.e. see ¶ [21]), can store information that lists the errors with general users associated with operator based errors or system level users associated with expertise based errors.  This stored information can be used to guide whether or not to allow the operator error to be handled by a user with an authorization 

[0021] In accordance with an exemplary embodiment, the at least one server 110 can be a remote server (for example, a cloud server), which is connected to the two or more multi-function printers 130, 132 via a network connection such a network (e.g., LAN or WAN). In accordance with another embodiment, the at least one server 110 can be hosted on one of the two or more multi-function printers 130, 132. Examples of the telecommunication line and/or network consistent with embodiments of the invention include, but are not limited to, telecommunication or telephone lines, the Internet, an intranet, a local area network (LAN), a wide area network (WAN) and/or a wireless connection using radio frequency (RF) and/or infrared (IR) transmission. 


[0049] FIG. 7 is a chart 700 of a method for improving printing efficiency in the production printing environment showing a priority listing of operators in accordance with an exemplary embodiment. This chart is an example for a particular MFP 130, 132. In other words, a single chart can be provided for each of the MFPs 130, 132 installed in the system 100, and these charts can be stored on the at least one server 110 in association with MFPs 130, 132. As shown in FIG. 7, in step 418, the error or problem can be assigned to the next operator on the priority listing of operators. For example, the listing of priority for the plurality of operators can include the type of error, an operator-based priority listing 710 and an expertise-based based priority listing 720. For example, as shown in FIG. 7, certain operators can be assigned to an operator-based priority listing group 710 and/or assigned to an expertise-based priority listing group 720, wherein for certain types of errors, for example paper jams (i.e., errors #1), the operator-based priority group can be assigned to the problem or error, and for expertise-based problems, for example, hardware problem, (i.e., error #2), the expertise-based priority group 720 can be assigned to fix the error or problem. 



    PNG
    media_image1.png
    250
    466
    media_image1.png
    Greyscale




However, the combination above fails to specifically teach the feature of a guidance list which includes a plurality of pieces of guidance which are associated with the plurality of combinations, respectively, from among the plurality of pieces of guidance included in the guidance list stored in the memory.
However, this is well known in the art as evidenced by Kawaguchi.  Similar to the primary reference, Kawaguchi discloses listing the steps to resolve an error associated with an error (same field of endeavor or reasonably pertinent to the problem).    	Kawaguchi discloses a guidance list which includes a plurality of pieces of guidance which are associated with the plurality of combinations, respectively, from among the plurality of pieces of guidance included in the guidance list stored in the memory (e.g. the invention discloses a storage that contains a restoration-procedure record data that contains a list of data.  The list of data includes error codes and restoration procedures used to restore the MFP back to normal operation, which is 

[0058] <Step S102> 
[0059] When an apparatus abnormality is detected, the main control portion 1 refers to restoration-procedure record data D1 stored in the secondary storage portion 13, and when a piece of restoration procedure data D02 corresponding to the detected abnormality is stored, obtains the piece of restoration procedure data D02. 
[0060] The restoration procedure data D02 shows procedures of restoration process by which apparatus abnormalities were solved in the past. The restoration-procedure record data D1 is recorded in the secondary storage portion 13 by the main control portion 1, and includes the restoration procedure data D02. 
[0061] FIG. 6 shows an example of the restoration-procedure record data D1. In the example shown in FIG. 6, the restoration-procedure record data D1 includes error code D01, restoration procedure data D02, date D03, and times D04 that are associated with each other. 
[0062] The error code D01 is information identifying contents of apparatus abnormalities that may be detected in the abnormality detection process. All apparatus abnormalities that can be detected by the main control portion 1 in the abnormality detection process of step S101 are associated with the error code D01 in advance. 
[0063] The restoration procedure data D02 shows procedures of restoration process for solving the apparatus abnormalities. The restoration procedure data D02 included in the restoration-procedure record data D1 shows procedures of restoration process that were executed in the past when apparatus abnormalities had been detected, and thereby solved the apparatus abnormalities.

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Aizono performs the same function as it does separately of an electronic device that provides guidance indicating a method to resolve an abnormal state that occurs in the electronic device, comprising:
	a controller including: 	
an abnormal state detection unit that detects the abnormal state; and 
a notification execution unit that executes a notification to a logged-in user of the electronic device,
a memory that stores a guidance,
wherein the controller effects control to cause the notification execution unit to specify the guidance associated with a combination of the abnormal state detected by the abnormal state detection unit and the authority of the logged-in user of the electronic device and notify the specified guidance. 
In combination, Young performs the same function as it does separately of a memory that stores a guidance list which includes a plurality of combinations of abnormal states and authorities of users of the electronic device. 
In combination, Kawaguchi performs the same function as it does separately of a guidance list which includes a plurality of pieces of guidance which are associated with the plurality of combinations, respectively, from among the plurality of pieces of guidance included in the guidance list stored in the memory.

The results of the combination would have been predictable and resulted in modifying the invention of Aizono to include the feature of a memory that stores a guidance list which includes a plurality of combinations of abnormal states and authorities of users of the electronic device, as discussed by Young, thereby identifying an particular individual for notification to attend to a specific error, which improves printing efficiency, as Young teaches in ¶ [05] and [06]. 

The results of the combination would have been predictable and resulted in modifying the invention of Aizono, as modified by Young, to include the feature of a guidance list which includes a plurality of pieces of guidance which are associated with the plurality of combinations, respectively, from among the plurality of pieces of guidance included in the guidance list stored in the memory, as discussed by Kawaguchi, thereby storing a restoration procedure with error information to enable quickly solving a printer malfunction, as Kawaguchi discloses in ¶ [166]. 

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made).   


However, Aizono fails to specifically teach the features of the electronic device according to claim 1, further comprising: 
wherein the controller further includes a notification transmission unit that transmits a notification to a specific destination, and 
wherein when the notification execution unit notifies the guidance a specific number of times and the abnormal state detection unit does not detect resolution of the abnormal state corresponding to the guidance as a notification target notified by the notification execution unit, the notification transmission unit transmits a notification of occurrence of the abnormal state to a destination of a specific user who can execute a resolving method other than a resolving method that can be executed by the logged-in user of the electronic device, as a method for the resolution of the abnormal state corresponding to the guidance as a notification target notified by the notification execution unit.  
However, this is well known in the art as evidenced by Young.  Similar to the primary reference, Young discloses alerting an operator of an error on the MFP in order to have the MFP repaired (same field of endeavor or reasonably pertinent to the problem).    
Young discloses wherein the controller further includes a notification transmission unit that transmits a notification to a specific destination (e.g. the server is used to transmit a notification to a specific destination of the supervisor or executive to report error status of the MFP, which is disclosed in ¶ [28] and [40].), and

[0028] In accordance with an exemplary embodiment, each of the two or more MFPs 130, 132 are connected 150 to the at least one server 110, which monitors the output of each of the two or more MFPs 130, 132. In addition, the at least one server 110 are connected via a network connection or wireless system 150 to the operators 140 and supervisors and/or executives 142, 144 to provide real-time production rates and output for each of the two or more MFPs 130, 132. The connections 150 can be, for example, a network connection such as public telecommunication line and/or a network (e.g., LAN or WAN) (not shown). Examples of the telecommunication line and/or network consistent with embodiments of the invention include, but are not limited to, telecommunication or telephone lines, the Internet, an intranet, a local area network (LAN), a wide area network (WAN) and/or a wireless connection using radio frequency (RF) and/or infrared (IR) transmission. 

[0040] In accordance with an exemplary embodiment, the server 110 can be configured to provide operators 140, supervisors and/or executives 122 a quick overview of how well each MFP/operator 130, 132/140 is performing relative to the other MFP/operator 130, 132/140 in the print facility. For example, the overview can show information such as the MFP status, number of paper jams, images printed per hour, uptime and goals at each level of the organization. For example, the overview can include information such as an operator's performance, wherein the operator has a goal of 40 K pages to print and has currently printed 34,955 pages. However, at the time the overview is provided, the overview can include information including that the operator should be at around 38,000 pages in order to achieve its goal of 40,000 pages before the operator's shift is over. In addition, information such as the number of paper jams and errors can also be provided. The overview can also show that a second operator is showing better performance than the first operator, wherein the first operator has had only 1 jam and currently overachieving as the second operator is over his goal, for example, 41,000 pages printed.
wherein when the notification execution unit notifies the guidance a specific number of times and the abnormal state detection unit does not detect resolution of the 
[0042] FIG. 4 is a flow chart 400 of a method for improving printing efficiency in the production printing environment, which includes a system 100 as shown in FIGS. 1-3. The system 100 preferably includes at least one server 110, one or more client devices 120, 122 associated with an executive and/or manager 124, one or more client devices 120, 122 associated with a supervisor or manager 126, and two or more MFPs 130, 132, each of the two or more MFPs 130, 132 having at least one operator 140. 
[0043] As shown in FIG. 4, the process as disclosed is preferably executed in the at least one server 110. The process starts in step 401, and proceeds to step 402, wherein a determination can be made if the MFP is ready to print and/or 
[0044] If the job is not completed, in step 412, the process determines if the print job is not completed, if there is an error associated with the MFP, and the type of error. If in step 412, the process determines that there is no error associated with the MFP, the process returns to step 402. Alternatively, if in step 412, if the process determines that there is an error associated with the MFP, and the type of error can be identified, the error can be sent to the server 110 for assignment to an operator as further set forth herein. In addition, if the MFP is not ready to print in step 402, and wherein for example, the MFP has one or more pending print jobs, the process can continue to step 412 to check if there is an error associated with the MFP and the type of error.
[0045] In step 414, a determination is made, if the type of error is one that can be fixed by an operator. If the type of error cannot be fixed by an operator, in step 416, the error is reported to a supervisor. If the type of error, which can be corrected by an operator, in step 418, the next operator on a priority list is selected to fix the error or problem. In step 420, the next operator on the priority list is selected and assigned to fix the error on the MFP. In step 422, if no more operators are available, the process can proceed to step 410 and a supervisor can be notified and/or alternatively, the process can proceed to step 440, wherein a maximum warning signal can be sent to a supervisor to advise the supervisor that no operators are available to fix the error. If operators are available, in step 424, a determination can be made if one or more operators are available in the system, however, in fact, each or all of the operators are busy and which is not recorded in the database associated with the server. In step 426, if an operator is available, the error is reported and assigned to the operator. In accordance with an exemplary embodiment, for example, the error can be reported via a mobile device as a lower operator priority. In step 428, a determination is made to determine if 
[0046] In step 430, a wait time can be assigned to fix the error or problem on the MFP. In step 432, a determination can be made if the error has been fixed. If the error or problem has not been fixed, the process continues to step 438, where a bump warning count can be issued, which can be allow an operator several chances to fix the problem or error in an average amount of time to resolve issue. If the error or problem has been fixed, the process continues to step 434, where an override report can be issued. In step 436, the solution to the error or problem can be recorded. In step 440, a maximum warning signal can be issued as set forth above. 

Therefore, in view of Young, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the controller further includes a notification transmission unit that transmits a notification to a specific destination, and wherein when the notification execution unit notifies the guidance a specific number of times and the abnormal state detection unit does not detect resolution of the abnormal state corresponding to the guidance as a notification target notified by the notification execution unit, the notification transmission unit transmits a notification of occurrence of the abnormal state to a destination of a specific user who can execute a resolving method other than a resolving method that can be executed by the logged-in user of the electronic device, as a method for the resolution of the abnormal state corresponding to the guidance as a notification target notified by the notification execution unit, incorporated in the device of Aizono, in order to know when to contact another operator, such as a supervisor, when an error continues to occur to 

Re claim 6: Aizono discloses a non-transitory computer-readable recording medium storing a guidance notification program for causing an electronic device to provide guidance indicating a method for resolving an abnormal state occurring in the electronic device, the guidance notification program causing a computer included in the electronic device to implement: 
detecting the abnormal state (e.g. the invention discloses a CPU of the MFP that determines the abnormal state or error the MFP experiences, which is disclosed in ¶ [71] and [72] above.); and 
executing a notification to a logged-in user of the electronic device (e.g. the logged in user is able to see a maintenance screen or notification via the display on the printer, which is disclosed on ¶ [74] and [79] above.), 
wherein the executing the notification includes specifying the guidance associated with a combination of the detected abnormal state and authority of the log-in user of the electronic device and notifying the specified guidance (e.g.  figures 7A-7C illustrate setting maintenance screens to be shown to a logged-in user based on the maintenance work level and the type of error associated with the maintenance work level, which is disclosed in ¶ [63]-[68] above.  With a certain setup, if a user sets a sheet supply error to be associated with a general user work level, a user is shown a maintenance screen to perform a maintenance action if a sheet supply error occurs and the user is a general or administer user.  If the user authority is at the work level of the 

However, Aizono fails to specifically teach the feature of a guidance list which is stored in a memory of the electronic device and includes a plurality of combinations of abnormal states and authorities of users of the electronic device.

However, this is well known in the art as evidenced by Young.  Similar to the primary reference, Young discloses alerting an operator of an error on the MFP in order to have the MFP repaired (same field of endeavor or reasonably pertinent to the problem).    
Young discloses a guidance list which is stored in a memory of the electronic device and includes a plurality of combinations of abnormal states and authorities of users of the electronic device (e.g. as seen in figure 7 and described in ¶ [49], a server contains a table with a list of errors that are associated with users that are associated with an operator or expertise level.  The operator level serves as an authorization level for the user in order to know who is authorized to remedy the error.  Adding to, or associating with, the column of the operator based level a general user designation of the primary reference in the table of Young would have a password corresponding to 

However, the combination above fails to specifically teach the feature of a guidance list which includes a plurality of pieces of guidance which are associated with the plurality of combinations, respectively, from among the plurality of pieces of guidance included in the guidance list stored in the memory.
However, this is well known in the art as evidenced by Kawaguchi.  Similar to the primary reference, Kawaguchi discloses listing the steps to resolve an error associated with an error (same field of endeavor or reasonably pertinent to the problem).    	Kawaguchi discloses wherein the executing the notification includes specifying 

Hence, the prior art includes each limitation, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual elements combined in a single prior art reference. 
In combination, Aizono performs the same function as it does separately of a non-transitory computer-readable recording medium storing a guidance notification program for causing an electronic device to provide guidance indicating a method for resolving an abnormal state occurring in the electronic device, the guidance notification program causing a computer included in the electronic device to implement: 
detecting the abnormal state; and 
executing a notification to a logged-in user of the electronic device, 

In combination, Young performs the same function as it does separately of a guidance list which is stored in a memory of the electronic device and includes a plurality of combinations of abnormal states and authorities of users of the electronic device. 
In combination, Kawaguchi performs the same function as it does separately of wherein the executing the notification includes specifying the guidance from among a plurality of pieces of guidance included in a guidance list which is stored in a memory of the electronic device and includes a plurality of combinations of abnormal states and a plurality of pieces of guidance which are associated with the plurality of combinations, respectively.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. 
The results of the combination would have been predictable and resulted in modifying the invention of Aizono to include the feature of a guidance list which is stored in a memory of the electronic device and includes a plurality of combinations of abnormal states and authorities of users of the electronic device, as discussed by Young, thereby identifying an particular individual for notification to attend to a specific error, which improves printing efficiency, as Young teaches in ¶ [05] and [06]. 


Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was filed (or, for Pre-AIA  purposes, at the time the invention was made).   


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizono, as modified by Young and Kawaguchi, as applied to claim 2 above, and further in view of Qu (US Pub 2018/0136805) and Daos (US Pub 2009/0132589).

Re claim 3: The teachings of Aizono in view of Young and Kawaguchi are applied to dependent claim 2 above.
However, Aizono fails to specifically teach the features of the electronic device according to claim 2, 

wherein the controller further includes a step completion detection unit that detects completion of a step, 
wherein the guidance comprises a part for each step, 
wherein the notification execution unit notifies the guidance by each part, 
wherein when the step completion detection unit detects completion of a step corresponding to a part of a current notification target and there is a step following the step corresponding to the part of the current notification target, the notification execution unit notifies a part for the step following the step corresponding to the part of the current notification target, and 
wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific step, the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user.  
However, an aspect of this is well known in the art as evidenced by Qu.  Similar to the primary reference, Qu discloses showing steps to correct an error on the MFP (same field of endeavor or reasonably pertinent to the problem).    
Qu discloses wherein the method of resolving the abnormal state comprises a plurality of steps (e.g. the invention discloses a plurality of steps that are used to guide a user in addressing an error, which is disclosed in ¶ [102] and [103].), 

[0103] The reproduction data storage unit 102 previously stores guidance data 6B per guidance. That is, the guidance data 6B corresponding to each item of state change data 6A is stored. In the following, the guidance data 6B corresponding to the state change data 6A 1, the state change data 6A2, . . . may be discriminated and denoted as "guidance data 6B1," "guidance data 6B2," . . . , respectively. 

wherein the controller further includes a step completion detection unit that detects completion of a step (e.g. when showing guidance regarding the corrective actions to fix malfunctions, the MFP can be used to detect if a step was completed in step 810, which is disclosed in ¶ [127], [173] and [174].), 
[0127] The step completion detector 121 detects a completed step depending on a detection result of each sensor. The completion flag 6D of the step is then updated to "1." The state change data 6A defines how to update the completion flag 6D of a step depending on which change is detected by which sensor.
[0172] When an error occurs (Yes in #801 in FIG. 21), the image formation apparatus 1 sets the guidance corresponding to the maintenance for eliminating the error as target guidance (#802), and displays the guidance screen 80 (#803). At this time, a message for promoting the user to perform the maintenance while watching the target guidance is arranged in the moving image window 81 as illustrated in FIG. 18. When the user taps the reproduction button 85 (Yes in #804), the target guidance starts being reproduced at a time corresponding to a current position of the cursor 83 (#809). 

[0174] When detecting a completed step (Yes in #810), the image formation apparatus 1 updates the completion flag 6D of the step (see FIGS. 17A and 17B) to "1" (#811). 

wherein the guidance comprises a part for each step (e.g. the guidance contains a part or aspect for the step to perform the corrective action, which is disclosed in ¶ [172]-[174] above.), 
wherein the notification execution unit notifies the guidance by each part (e.g. the guidance notifies the user of several steps that relay the different steps to solve the issue of the printing error, which is disclosed in ¶ [178] and [182].), 

[0176] Alternatively, when the user taps the progress bar 82 (Yes in #815), the image formation apparatus 1 displays the thumbnails 87a, 87b, and 87c as illustrated in FIG. 20 (#816). However, when the current step is the first step, the thumbnail 87b is not displayed, and when the current step is the last step, the thumbnail 87c is not displayed. Further, the thumbnail 87b is attached with the mark 89. 
[0177] When the user taps any of the thumbnails 87a, 87b, and 87c (Yes in #817), the image formation apparatus 1 determines the jump destination time Ps at the head time of the step corresponding to the tapped thumbnail (#818). The image formation apparatus 1 then jumps to the jump destination time Ps (#819). When the target guidance has already started being reproduced, the target guidance starts being reproduced at the jump destination time Ps. 


[0182] The thumbnail display unit 124 displays the thumbnails 87a, 87b, and 87c when the progress bar 82 is tapped according to the present embodiment, but may display the same when the progress bar 82 is long tapped or doubled tapped. When the progress bar 82 is tapped, the first jump destination time determination unit 123 may determine the jump destination time Ps at a time corresponding to the tapped position as ever. Alternatively, the thumbnail of the frame at the time may be displayed.
wherein when the step completion detection unit detects completion of a step corresponding to a part of a current notification target and there is a step following the step corresponding to the part of the current notification target, the notification execution unit notifies a part for the step following the step corresponding to the part of the current notification target (e.g. the invention discloses detecting if a step is determined as completed.  Once a step is determined as completed, a mark signifying a completion is stored and another step of the process is displayed if one still needs to be performed to address the issue, which is disclosed in ¶ [124]-[126] and [156]-[158]), and 

[0124] The progress data storage unit 103 stores the progress data 6C per state change data 6A as illustrated in FIG. 17A. The progress data 6C indicates a progress of a maintenance corresponding to the state change data 6A. In the following, the progress data 6C of the state change data 6A1, 6A2, . . . may be discriminated and denoted as "progress data 6C1," "progress data 6C2," . . . , respectively. 

[0126] For example, the progress data 6C2 includes completion flags 6D21 to 6D26 as completion flags 6D of the six steps of eliminating a paper jam in the hole puncher 42.

[0156] The thumbnail display unit 124 searches steps with the completion flag 6D of "O" and steps with the completion flag 6D of "1" from among the steps of the maintenance in execution. The earliest step among the steps with "0" is selected as current step. The last step among the steps with "1" is selected as immediately-completed step. 
[0157] Further, the thumbnail display unit 124 selects a step immediately after the current step as "next step." 
[0158] The thumbnail display unit 124 displays the thumbnail 87a of a frame at a representative time of the current step, the thumbnail 87b of a frame at a representative time of the immediately-completed step, and the thumbnail 87c of a frame at a representative time of the next step above the progress bar 82 as illustrated in FIG. 20. The thumbnail 87b is attached with a mark 89 indicating that the corresponding step has been already completed. In the example of FIG. 20, the lower end is attached with a belt as mark. The representative times of the current step and the immediately-completed step are indicated in the step data, respectively. A star-shaped image may be attached instead of a belt. Alternatively, a character string such as "DONE!" may be attached. A representative time of each step is indicated in the step data of the step. 

wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific step (e.g. the invention can detect a step that is not 

Therefore, in view of Qu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the method of resolving the abnormal state comprises a plurality of steps, wherein the controller further includes a step completion detection unit that detects completion of a step, wherein the guidance comprises a part for each step, wherein the notification execution unit notifies the guidance by each part, wherein when the step completion detection unit detects completion of a step corresponding to a part of a current notification target and there is a step following the step corresponding to the part of the current notification target, the notification execution unit notifies a part for the step following the step corresponding to the part of the current notification target, and wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific step, incorporated in the device of Aizono, as modified by Young, in order to allow a user to see the steps necessary to correct an issue with the MFP by enabling a user to more easily select a time to reproduce a step in a progress bar, which improves the process to repair a malfunctioning device (as stated in Qu ¶ [06]-[10]).  
However, the combination fails to specifically teach the feature of wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific 
However, this is well known in the art as evidenced by Daos.  Similar to the primary reference, Daos discloses notifying an admin about the state of the MFP (same field of endeavor or reasonably pertinent to the problem).    
Daos discloses wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific step, the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user (e.g. the invention counts the number of times a status notification of the out of paper notice has been received.  Based on the number of times this notification is received and the number being above a threshold, a notification message is generated that is sent to the Administrator regarding the error occurring on the device, which is disclosed in ¶ [61]-[64].  These features combined with the previously applied references could count the number of times the guidance was shown to a user based on the frequency of errors and the detection of the step being uncompleted in order to develop a notification for the Admin.).

[0060] Referring now to FIG. 6, there is shown a flowchart 600 illustrating a method for threshold-based notification of document processing device status in accordance with one embodiment of the subject application. The methodology depicted in FIG. 6 begins at step 602, whereupon the controller 108 or other suitable component associated with the document processing device 104 initiates a device management component, as will be understood by those skilled in the art. In accordance with one embodiment of the subject application, a plurality of document processing devices initiate a device management component, 
[0061] A determination is then made at step 606 whether a device status notification has been received by the controller 108 or other suitable component associated with the document processing device 104. A negative determination at step 606 prompts flow to return to step 604, whereupon the controller 108 or other suitable component continues the monitoring of the status of the device 104 until a device status notification is received. Upon a determination at step 606 that a device status notification has been received, flow proceeds to step 608, whereupon the severity level associated with the received device status notification message is determined. In accordance with one embodiment of the subject application, the device status notification includes, for example and without limitation, a detection of an error, a hardware malfunction, paper jam, toner low, paper out, software impairment, and the like. For example, a notification having a warning severity level would correspond to a typical user-correctable error, e.g. low toner, paper out, or the like, whereas a device status notification having a critical severity level would correspond to an administrative or service-provider correctable error, e.g. paper jam, communication error, hardware failure, or the like. 
[0062] Following the determination of the severity level associated with the received device status notification, stored severity level data, corresponding to a predetermined severity level, is retrieved by the controller 108 from the associated data storage device 110 at step 610. At step 612, the determined 
[0063] Upon a determination at step 614 that the severity level determined from the received device status notification does not meet the predetermined severity level, flow proceeds to step 616. At step 616, the controller 108 or other suitable component associated with the document processing device 104 retrieves count data from the data storage device 110 corresponding to the number of received device status notifications. Preferably, the stored count data corresponds to a duration of an error, e.g. out of paper for an amount of time, a frequency of an error, e.g. device functions, but one non-critical service repeatedly fails, or the like. After retrieval, the controller 108 or other suitable component associated with the document processing device 104 increments the count data in response to the received device status notification at step 618. For example, the increment of the count data corresponds to the extension of the duration of the error, an increase in the number of errors over time, or the like. At step 620, threshold data stored in the associated data storage device 110 corresponding to a predetermined threshold, e.g. maximum duration of a given error, maximum allowable frequency of an error, or the like, is retrieved. In accordance with one embodiment of the subject application, the predetermined threshold is determined by an associated administrator, service-provider, or other authorized party. The incremented count data is then compared at step 622 to the threshold data. A determination is then made at step 624 whether a notification message is to be sent to the administrator. When it is determined that the threshold has not yet been exceeded, flow returns to step 604, whereupon the controller 108 or other suitable component associated with the document processing device 104 continues to monitor the status of the document processing device 104. 
[0064] Upon a determination at step 624 that the threshold has been exceeded as a result of the received device status notification, flow proceeds to step 626. At step 626, the controller 108 or other suitable component associated with the document processing device 104 generates a notification message. It will be appreciated by those skilled in the art that the notification message includes, for example and without limitation, type of error, count data, date/time stamp of error detection, short description of the error, customer contact 
[0065] A determination is then made at step 632, whether the error giving rise to the device status notification has been rectified. The skilled artisan will appreciate that the controller 108 or other suitable component associated with the document processing device 104, while awaiting the rectification of the error continues to monitor the device status as set forth above. Upon a determination at step 632 that the error giving rise to the device status notification has not been rectified, flow proceeds to step 634. At step 634, a determination is made whether a predetermined period of time has lapsed, e.g. a duration set by an administrator. Upon a determination that it is not time to resend the notification message, flow returns to step 632 to determine whether the error has been rectified. When it is determined at step 634 that the predetermined period of time has lapsed, thereby warranting a new notification message, flow proceeds to step 636. At step 636, a new notification message, for example a second message or the like, is generated by the controller 108 or other suitable component associated with the document processing device 104 inclusive of the details 
[0066] Returning to step 614, when it is determined that the severity level determined from the received device status notification matches the predetermined severity level retrieved from the associated data storage device 110, flow progresses to step 626. At step 626, the controller 108 or other suitable component associated with the document processing device 104 generates a notification message corresponding to the received device status notification. At step 628, notification instructions are retrieved from the data storage device 110 by the controller 108 or other suitable component associated with the document processing device 104. The generated notification message is then communicated to the designated recipient at step 630 in accordance with the retrieved notification instructions. Flow then proceeds to step 632, whereupon a determination is made whether the error prompting the device status notification has been corrected. Upon a determination that the error has been rectified, operations return to monitoring the document processing device 104 at step 604, as set forth in greater detail above.

Therefore, in view of Daos, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein when the notification execution unit notifies a part for a specific step a specific number of times and the step completion detection unit does not detect completion of the specific step, the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user, incorporated in the device of Aizono, as modified by Young, Kawaguchi and Qu, in order to notify an admin after a certain amount of error information occurs, which minimizes a number of unnecessary notices while still .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizono, as modified by Young and Kawaguchi, as applied to claim 2 above, and further in view of Daos (US Pub 2009/0132589).

Re claim 4: The teachings of Aizono in view of Young and Kawaguchi are applied to dependent claim 2 above.
However, Aizono fails to specifically teach the feature of the electronic device according to claim 2, wherein when the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user, the notification execution unit notifies transmission of the notification of the occurrence of the abnormal state to the destination of the specific user.  
However, this is well known in the art as evidenced by Daos.  Similar to the primary reference, Daos discloses notifying an admin about the state of the MFP (same field of endeavor or reasonably pertinent to the problem).    
Daos discloses wherein when the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user, the notification execution unit notifies transmission of the notification of the occurrence of the abnormal state to the destination of the specific user (e.g. when the system determines that a number of notifications has exceeded a threshold, the system can generate a second notification that contains the details of a previous notification 
Therefore, in view of Daos, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein when the notification transmission unit transmits the notification of the occurrence of the abnormal state to the destination of the specific user, the notification execution unit notifies transmission of the notification of the occurrence of the abnormal state to the destination of the specific user, incorporated in the device of Aizono, as modified by Young and Kawaguchi, in order to notify an admin after a certain amount of error information occurs, which minimizes a number of unnecessary notices while still providing useful device feedback during more sever device problems (as stated in Daos ¶ [04]-[07]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizono, as modified by Young and Kawaguchi, as applied to claim 2 above, and further in view of Miyamoto (US Pub 2016/0054866).

Re claim 5: The teachings of Aizono in view of Young and Kawaguchi are applied to dependent claim 2 above.
However, Aizono fails to specifically teach the features of the electronic device according to claim 2, wherein when, after the notification transmission unit transmits the notification of the occurrence of the abnormal state, the abnormal state detection unit detects the resolution of the abnormal state, whose occurrence has been notified, the 
However, this is well known in the art as evidenced by Miyamoto.  Similar to the primary reference, Miyamoto discloses reporting a problem to an admin and receiving guidance on solving the problem (same field of endeavor or reasonably pertinent to the problem).    
Miyamoto discloses wherein when, after the notification transmission unit transmits the notification of the occurrence of the abnormal state, the abnormal state detection unit detects the resolution of the abnormal state, whose occurrence has been notified, the notification transmission unit transmits a notification of the resolution of the abnormal state to a destination to which the notification of the occurrence of the abnormal state has been transmitted (e.g. the staff terminal is able to receive the error information of the MFP that is experiencing an error, which is disclosed in ¶ [41].  Once an error is resolved, this solving of the problem is communicated to the staff terminal, which is disclosed in ¶ [43] and [59].).
[0041] At this time, the management communication portion 140 transmits, to the staff terminal 300, the identification information that indicates the apparatus name and type of the request sending apparatus 200, support history information that indicates a history of supports performed in times past for the request sending apparatus 200, and the error information that indicates the content of the error occurring in the request sending apparatus 200. For example, each information is stored into the management storage portion 150 correspondingly to the apparatus name of the multi-function machine 200. Accordingly, by identifying the apparatus name of the request sending apparatus 200, it is possible to obtain the support history information corresponding to the request sending apparatus 200. 

[0043] The apparatus information screen S110 indicates the apparatus name of the request sending apparatus 200, the content (error kind) of the error occurring in the request sending apparatus 200, the history of the supports performed in times past for the request sending apparatus 200, and the number of guidance requests sent from the request sending apparatus 200 in times past. For example, the support history indicates a support execution day, content of an error (error kind) occurring during a time of the support execution, and whether a problem is solved by the support execution or not. Besides, as the number of guidance requests, the total number (the number is A in FIG. 6) of guidance requests from the request sending apparatus 200 and the number (the number is B in FIG. 6) of guidance requests caused by errors identical to the current error occurring. In the meantime, information indicating these items is stored in the management storage portion 150. And, based on the content indicated on the apparatus information screen S110, the service staff confirms the various kinds of information relevant to the request sending apparatus 200 and studies a guidance to be provided. 

[0059] On the other hand, in the case where the error is solved (case where information indicating an error solution notification is received from the request sending apparatus 200), the management server 100 transmits the information to the staff terminal 300 and ends the support process.

Therefore, in view of Miyamoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein when, after the notification transmission unit transmits the notification of the occurrence of the abnormal state, the abnormal state detection unit detects the resolution of the abnormal state, .  

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aizono, as modified by Young and Kawaguchi, as applied to claims 1 and 6 above, and further in view of Tanaka (JP Pub 2003-150356 (Pub Date: 5/23/2003)).

Re claim 9: The teachings of Aizono in view of Young and Kawaguchi are applied to independent claim 1 above.
However, the combination above fails to specifically teach the features of the electronic device according to claim 1, wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the controller specifies the guidance associated with the combination by specifying the identification information of the guidance associated with the combination and specifying the guidance identified by the specified identification information.  

Tanaka discloses wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the controller specifies the guidance associated with the combination by specifying the identification information of the guidance associated with the combination and specifying the guidance identified by the specified identification information (e.g. a resolution matrix contains a script name that is associated with a procedure to eliminate an abnormality occurring in the printer.  This script name is considered as an identification information for the resolution procedure that is referred to when determining how to respond to an error.  The script name is associated with an error code and an operation stage, which are considered as a combination of information corresponding to the resolution procedure, which are described in ¶ [17], [18] and [22] and shown in figure 3.).

[0017]The error analysis unit 13 stores a plurality of resolution matrices 14 and a plurality of scripts 15. For example, as shown in FIG. 3, the resolution matrix 14 is a matrix in which a script name 143 (only one point is given in the drawing) which describes a coping method in response to an error code 141 and an operation stage 142 is determined. The operation stage 142 is the identification information of the GUI or the part on the GUI displayed on the display device 4, and is a code indicating a state immediately before an error occurs in the printer 2. The script name 143 is any name of the script 15 to be described next. The resolution matrix 14 may be provided for each type ID of the printer or for each printer driver.[0018]The script 15 is processing information indicating a procedure performed to eliminate an abnormal state occurring in the printer 2. An example of a script 15 is shown in FIG. 4. For example, in order to solve an abnormal state of the printer 2, 


    PNG
    media_image2.png
    210
    262
    media_image2.png
    Greyscale


[0020]The error analysis unit 13 receives notification of an error code from the printer 2. If an error generated in a printer is a specific error (e.g., an error in which a print data wait state is frequently generated in a print execution stage), an improvement proposal of the host device 1 such as memory expansion may be performed based on the resource information.[0021]Finally, a processing procedure for automatically coping with an error or a warning generated in the printing system according to the present embodiment will be described with reference to a flowchart of FIG. 5.

[0022]When some error or warning occurs in the printer 2, the error analysis unit 13 receives the notification of the error code and the model ID from the printer 2 (S 1, S 2). The error analysis unit 13 acquires an operation stage at that time from the electronic manual system 12 or the printer driver 17, and specifies the script name 143 with reference to the resolution matrix (S 3, S 4). When the resolution matrix 14 is classified by model or by printer driver, the error analysis unit 13 acquires the model ID or the ID of the printer driver and uses 


Therefore, in view of Tanaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the controller specifies the guidance associated with the combination by specifying the identification information of the guidance associated with the combination and specifying the guidance identified by the specified identification information, incorporated in the device of Aizono, as modified by Young and Kawaguchi, in order to have a table that contains a name that identifies the solution for the error on the printer, which can aid in performing a process for eliminating an error in the printer (as stated in Tanaka ¶ [25].).  

Re claim 10: The teachings of Aizono in view of Young and Kawaguchi are applied to independent claim 6 above.
	However, the combination above fails to specifically teach the features of the non-transitory computer-readable recording medium according to claim 6, wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the specifying the guidance associated with the combination includes specifying the identification information of the guidance associated with the 

However, this is well known in the art as evidenced by Tanaka.  Similar to the primary reference, Tanaka discloses providing a script or procedure for eliminating an abnormality in a printer (same field of endeavor or reasonably pertinent to the problem).    
Tanaka discloses wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the specifying the guidance associated with the combination includes specifying the identification information of the guidance associated with the combination and specifying the guidance identified by the specified identification information (e.g. a resolution matrix contains a script name that is associated with a procedure to eliminate an abnormality occurring in the printer.  This script name is considered as an identification information for the resolution procedure that is referred to when determining how to respond to an error.  The script name is associated with an error code and an operation stage, which are considered as a combination of information corresponding to the resolution procedure, which are described in ¶ [17], [18] and [22] above and shown in figure 3.).

Therefore, in view of Tanaka, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the guidance list includes identification information of each of the plurality of pieces of guidance, and wherein the specifying the guidance associated with the combination includes specifying the identification information of the guidance associated with the combination .  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuji discloses sending error information to a specific destination.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672